Citation Nr: 1002479	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-21 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected bronchial asthma.  


REPRESENTATION

Appellant represented by:	David G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from June 1980 to August 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, granting the Veteran's claim of 
entitlement to service connection for bronchial asthma and 
assigning a 30 percent disability rating, effective as of 
August 14, 1995.  

This claim was denied by the Board in a July 2008 decision.  
The Veteran entered a timely appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).  By Order dated in July 
2009, pursuant to a joint motion, the Court remanded the 
decision denying entitlement to an initial disability rating 
in excess of 30 percent to the Board for readjudication.  The 
joint motion noted that the Board failed to adequately 
address whether the Veteran was entitled to extraschedular 
consideration.  


FINDINGS OF FACT

The Veteran's asthma is best characterized as "moderate" 
since filing his claim, and it has not been manifested by 
"marked" dyspnea on exertion between attacks with only 
temporary relief by medication, post-bronchodilator FEV-1 of 
40 to 55 percent predicted, post-bronchodilator FEV-1/FVC of 
40 to 55 percent, monthly visits to a physician for required 
care of exacerbations, or at least three courses of systemic 
(oral or parenteral) corticosteroids.  






	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
in excess of 30 percent for service-connected bronchial 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6602 
(1996), Diagnostic Code 6602 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for this claim.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that the Veteran has not received 
additional VA examination for his bronchial asthma since 
March 2007.  However, the Veteran has not submitted any 
evidence, or any correspondence, suggesting that his 
disabilities have increased in severity since the March 2007 
VA examination.  New VA examination is necessary if there is 
a need to verify the current severity of a disability.  38 
C.F.R. § 3.327(a).  When the evidence indicates that a 
condition may have become more severe, a contemporaneous 
examination is required.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  In this case, there is no reason to verify 
the current severity of the Veteran's asthma, as there is no 
evidence of record suggesting that the severity has changed 
in any way.  

In any event, VA's Office of General Counsel (OGC) has 
determined that the Board is not required to remand an 
appealed disability benefits claim solely because of the 
passage of time since an otherwise adequate examination 
report was prepared.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Such 
examination is adequate for purposes of the Board's 
determination unless the Veteran asserts that the disability 
in question has undergone an increase in severity since the 
time of the examination.  Id.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in January 1996, August 1998, November 1998, 
August 2002, July 2004 and March 2007, and VA has obtained 
these records as well as the records of the Veteran's 
outpatient treatment with VA.  Copies of the Veteran's 
private medical records have also been incorporated into the 
evidence of record.  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained, and in September 2009, VA 
received correspondence from the Veteran indicated he did not 
have anything else to submit in support of his claim.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Relevant Facts

A May 1995 private treatment record indicates the Veteran 
reported having an asthma attack the previous night.  The 
Veteran was subsequently scheduled for a follow-up 
appointment, but the record demonstrates that the Veteran 
failed to report.  The Veteran was afforded a VA examination 
in January 1996.  The examination report indicates that the 
Veteran had a history of chronic bronchial asthma with acute 
exacerbations.  The record notes that auscultation of the 
lungs was totally clear anteriorly and posteriorly, with no 
signs of rhonchi or wheezing.  The Veteran reported that he 
had used an inhaler that morning.  A chest X-ray was 
performed and interpreted to be normal, and pulmonary 
function test (PFT) results demonstrated moderate airflow 
limitation.  The examiner noted that this was markedly 
improved with inhaled bronchodilator.  The test demonstrated 
a post-bronchodilator FEV1 of 67 percent predicted and a 
post-bronchodilator FEV1/FVC of 72 percent.  The Veteran was 
diagnosed with chronic bronchial asthma with acute 
exacerbation.  

Another PFT was performed by VA in April 1998.  The test 
indicated that post-bronchodilator, the Veteran had an FEV1 
of 63 percent predicted and a FEV1/FVC of 69 percent.  The 
examining physician concluded that the Veteran had moderate 
ventilatory defect with mild airflow limitation that was 
improved with inhaled bronchodilator.  Lung volume was also 
noted to be normal, and the administering physician concluded 
that there was no significant change from the Veteran's prior 
PFT of January 1996.  A VA treatment record from April 1998 
notes that the Veteran's asthma was well-controlled with his 
current regiment.  

A July 1998 VA treatment record indicates that the Veteran 
had a recent exacerbation of his asthma and that his PFTs 
represented a moderate ventilator defect that was decreased 
with a metered dose inhaler (MDI).  The Veteran was 
subsequently afforded another VA examination in August 1998.  
Upon examination, the Veteran reported that his most recent 
asthma attack had been that morning and that his last visit 
to the emergency room had been in 1994.  It was noted that 
the Veteran's symptoms were mostly during the winter, after 
exposure to cold, dust or smoke, and mainly in the morning 
after waking.  The Veteran denied any cough, sputum, fevers 
or chills and reported only mild shortness of breath at the 
time of examination.  The examiner noted that the Veteran was 
currently using an albuterol inhaler which the Veteran 
reported using on a daily basis.    Physical examination 
revealed bilateral scattered expiratory wheezes without any 
rhonchi or crackles, and a chest X-ray showed no acute 
cardiopulmonary process.  The examiner assigned a diagnosis 
of asthma with a reaction to inhaled steroids.

The Veteran was afforded a VA examination in November 1998 
for the purpose of determining the etiology of his asthma.  
This opinion is of no significance since service connection 
has already been established.  Nonetheless, the examiner 
noted that the Veteran suffered from moderate to severe 
persistent asthma.  

The record also contains a September 1999 letter from a VA 
physician that indicated that the physician had treated the 
Veteran for the past 2 months, and that he had severe asthma.  

A PFT was performed in July 1999, revealing a pre-
bronchodilator FEV1/FVC of 59 percent.   A September 1999 VA 
treatment record notes that the Veteran was treated with 
systemic steroids (Flovent) in July 1999 with a remarkable 
improvement during his follow-up treatment later in July 
1999.  The Veteran was noted to now be asymptomatic with an 
ability to do moderate exertion and only waking up once per 
night.  The treatment record specifically indicates that the 
Veteran was now off of systemic steroids.  The treatment 
record and PFT record revealed that the Veteran had pre-
bronchodilator FEV1/FVC of 63 percent and a pre-
bronchodilator FEV1 of 39 percent predicted.  

A December 1999 VA treatment record notes that the Veteran 
was finishing up another round of inhaled steroids for an 
exacerbation of his asthma with 2 to 3 days of sinus 
congestion.  The Veteran was diagnosed with an acute upper 
respiratory infection and an exacerbation of his asthma.  A 
subsequent December 1999 VA treatment record notes that the 
Veteran had a pre-bronchodilator FEV1/FVC of 67 percent and a 
FEV1 of 57 percent predicted.  His asthma was noted to have 
improved and physical examination revealed clear lung fields 
bilaterally.  A May 2000 VA treatment record and PFT record 
report a pre-bronchodilator FEV1/FVC of 65 percent and a pre-
bronchodilator FEV1 of 41 percent predicted.  The Veteran was 
diagnosed with mild intermittent bronchial asthma.  He was 
again noted to be asymptomatic with no wheezing, crackles or 
ronchi and the report indicates that the Veteran worked out 
two to three times per week.  VA treatment records in June 
2001, February 2002 and June 2002 also report findings of 
mild intermittent asthma.  The June 2001 record also 
indicated that the Veteran had no exacerbation of his asthma.  

The record also contains an August 2002 VA examination 
report.  It was noted that the Veteran was being treated with 
albuterol and Flovent.  The Veteran described daily symptoms 
of shortness of breath and once to twice a month of nightly 
symptoms.  He denied having a productive cough, fever, chills 
or chest pain at the time of examination.  The Veteran also 
reported having frequent asthma exacerbations requiring a 
visit to the emergency room at least once per year until 
about five years ago when he started to receive appropriate 
treatment for his asthma.  The examiner noted that the 
Veteran only had frequent daily symptoms now.  

Examination demonstrated that the lungs were clear to 
auscultation bilaterally, with no wheezing, crackles, or 
rhonchi.  PFT results showed a pre-bronchodilator FEV1 of 89 
percent predicted and a pre-bronchodilator FEV1/FVC of 70 
percent.  The examiner noted that there was a significant 
improvement of 65 percent after bronchodilator.  The examiner 
diagnosed the Veteran with bronchial asthma that was mildly 
persistent in its degree of severity.  An addendum to this 
examination from the same day reports the same examiner's 
findings to be that of moderate and intermittent asthma.  
Pre-bronchodilator FEV1 is also noted to be 39 percent 
predicted in the addendum.  This is likely the proper FEV1 
level, as the PFT report notes that the Veteran's FEV1 had 
decreased since his PFT of December 1999, which revealed a 
pre-bronchodilator FEV1 of 57 percent.  A November 2002 VA 
treatment record notes a diagnosis of mild intermittent 
bronchial asthma with a negative history of recent 
exacerbation.  

The Veteran was afforded an additional VA examination in July 
2004.  The examiner noted that the Veteran reported coming 
under VA care in the mid-1990s, and since this time, his 
symptoms had been less severe.  The examiner noted that since 
this time, the Veteran had only had one visit to the 
emergency room and he had no hospitalizations.  The Veteran 
complained of intermittent wheezing of variable severity with 
no cough, expectoration or hemoptysis at the time of 
examination.  He also reported shortness of breath that was 
aggravated by excessive physical activity.  The examiner 
noted that the Veteran used an albuterol inhaler three to 
four time per day and he had a Flovent inhaler which he used 
twice daily.  

Examination revealed minimal nasal congestion.  Breath sounds 
were noted to be distant with scattered minimal inspiratory 
wheezes throughout.  There were no gross rales, rhonchi or 
evidence of pleural effusion.  His respiratory rate was noted 
to be normal as well.  A chest X-ray was performed as part of 
this examination, revealing no confluent infiltrate or 
effusion.  PFT demonstrated post-bronchodilator FEV1/FVC of 
75 percent, and the test was interpreted to show moderate 
mixed ventilatory defect with mild airflow limitation.  This 
was improved by bronchodilators.  The PFT was interpreted to 
show marked improvement in FEV1 compared to the prior PFT of 
August 2002.  

A November 2004 VA treatment record noted that the Veteran 
had mild-intermittent asthma that was stable.  This finding 
was again noted in a June 2005 VA treatment record.  It was 
also noted that the Veteran exercised three days per week and 
that he had no limitations on his activities of daily living 
at this time.  His lungs were also found to be clear to 
auscultation bilaterally, and his asthma was noted to be 
clinically stable.  

Finally, the Veteran was afforded an additional VA 
examination in March 2007.  It was noted that the Veteran 
worked as a custodian at a local school and that he had 
dyspnea on exertion that required he use a bronchodilator 
five times per day.  The examiner noted that the Veteran did 
not take oral steroids or parental steroids when treating his 
asthma.  The Veteran reported a history of asthma attacks 
approximately 2 times per week, requiring several clinical 
visits per year.  However, the examiner noted that the 
Veteran had a good response to treatment and that his acute 
attacks had stopped.  The examiner noted that the Veteran had 
occasional dyspnea at rest, upon mild exertion and upon 
moderate exertion.  He was noted to have frequent dyspnea 
upon severe exertion.  The examiner did not describe this 
dyspnea as "marked" and it was noted that he only suffered 
mild impairment between asthma attacks.  

Physical examination revealed rhonci and wheezing, and the 
Veteran was noted to have mild impairment between asthmatic 
attacks.  A PFT indicated moderate ventilatory defect and 
mild airflow limitation, improved with combination inhaled 
bronchodilators.  The post-bronchodilator FEV1 was 69 percent 
predicted and the FEV1/FVC was 75 percent.  The examiner 
stated that the Veteran's bronchial asthma attacks could be 
precipitated by stress and environmental stimuli such as 
allergens and that the attacks can affect the Veteran's 
functional capacity to work.  Specifically, the examiner 
noted that the Veteran's functional capacity as a custodian 
at a local school was significantly impacted by his bronchial 
asthma.  The examiner opined that this was due to decreased 
mobility, decreased manual dexterity, lack of stamina, 
weakness or fatigue, and decreased strength of the upper 
extremities.  The examiner noted that the Veteran had been 
reassigned to other duties at his place of employment, 
especially during days of exacerbation.  However, the 
examiner specifically noted that the Veteran had no acute 
attacks during the past year, although he had increased the 
use of both bronchodilator and anti-inflammatory inhalers.  
It was also noted that the Veteran's daily activities could 
be impacted due to decreased mobility.  

Laws and Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

The Veteran contends that he is entitled to an initial 
disability rating in excess of 30 percent for his service-
connected asthma.  For historical purposes, VA received the 
Veteran's claim for entitlement to service connection on 
August 14, 1995.  Service connection was granted per an 
August 2004 rating decision, and a 30 percent disability 
evaluation was assigned, effective as of August 14, 1995.  VA 
received the Veteran's notice of disagreement regarding the 
assigned disability rating in April 2005, and the Veteran 
appealed this matter to the Board in July 2006.  The 
Veteran's claim was denied by the Board in a July 2008 
decision, and a Joint Motion for Remand was entered between 
the Veteran and the Secretary in July 2009.  However, as 
outlined below, the preponderance of the evidence 
demonstrates that the Veteran is not entitled to a disability 
rating in excess of 30 percent at any time during the 
pendency of his claim.

The Veteran's service-connected asthma is rated under 
Diagnostic Code 6602.  During the pendency of the Veteran's 
appeal, the rating criteria for evaluating asthma were 
amended, effective as f October 7, 1996.  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation is warranted.  In this regard, if a law 
or regulation changes during the course of a claim or an 
appeal, the version more favorable to the Veteran will apply, 
to the extent permitted by any stated effective date in the 
amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 
2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003. Amendments with a specified 
effective date without provision for retroactive application 
may not be applied prior to the effective date. As of that 
effective date, the Board must apply whichever version of the 
rating criteria is more favorable to the Veteran. In this 
case, either the old or revised rating criteria may apply, 
although the new rating criteria are only applicable since 
their effective date. VAOPGCPREC 3-2000.

The next-higher disability rating of 60 percent is warranted 
under Diagnostic Code 6602, as it existed prior to October 7, 
1996, when there is evidence of "severe" asthma manifested 
by frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  

A higher disability rating of 60 percent is warranted under 
Diagnostic Code 6602, as it has existed since October 7, 
1996, when there is evidence of a FEV-1 of 40 to 55 percent 
predicted, or FEV1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) use 
of systemic (oral or parenteral) corticosteroids.  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted that where, as here, the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126 (1999).  

Having considered the medical evidence outlined above, the 
Board finds that the Veteran is not entitled to a disability 
rating in excess of 30 percent for his service-connected 
bronchial asthma at any time since filing his claim under the 
rating criteria, as it existed prior to October 7, 1996.  The 
evidence of record generally indicates that the Veteran's 
asthma has been "moderate" rather than "severe."  The 
Board recognizes that the Veteran's asthma was described as 
"moderate to severe" during his November 1998 VA 
examination.  However, during his August 1998 VA examination, 
his symptoms were noted to mostly be in the winter or after 
exposure to irritants such as dust or smoke.  Subsequently, 
in September 1999, it was noted that the Veteran was now 
asymptomatic with an ability to do moderate exertion.  

The Board notes that VA received a letter from a VA physician 
with the initials E.P. dated September 1999.  According to 
the physician, he had treated the Veteran over the past two 
months and it was his opinion that the Veteran suffered from 
severe asthma.  The use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.  A 
review of Dr. P's treatment records demonstrates that the 
Veteran's asthma was asymptomatic in September 1999 and that 
the Veteran was able to do moderate exertion.  Dr. P also 
noted that the Veteran had remarkable improvement since his 
treatment in July 1999.  Subsequently, the Veteran was noted 
to have improved asthma in December 1999, and in May 2000, he 
was diagnosed with mild intermittent bronchial asthma and 
noted to work out two to three times per week.  This evidence 
suggests that the Veteran underwent an acute exacerbation of 
his asthma and that his overall disability classification was 
not "severe" in 1999.  

The Veteran was afforded an additional VA examination in 
August 2002 and he was diagnosed with asthma that was mildly 
persistent in its severity.  An addendum to this examination 
referred to the Veteran's asthma as moderate.  A November 
2002 treatment record noted that the Veteran had mild 
intermittent bronchial asthma, and the July 2004 VA 
examination noted that the Veteran's symptoms had lessened in 
severity since seeking treatment with the VA in the mid-
1990s.  According to the Veteran's March 2007 VA examination, 
he had moderate ventilatory defect with mild airflow 
limitation, and the Veteran had no acute attacks during the 
previous year.  It was also noted that the Veteran worked as 
a custodian, but that his duties could be impacted during 
periods of exacerbation.  Finally, the examiner noted that 
the Veteran had occasional dyspnea on exertion with mild to 
moderate exertion, and frequent dyspnea on severe exertion.  
However, his overall impairment was noted to be mild between 
asthma attacks.  

The above evidence demonstrates that the Veteran has not had 
"severe" asthma manifested by frequent attacks.   The 
evidence also demonstrates that the Veteran has not been 
limited to light manual labor, as he is able to continue his 
employment as a custodian and he was noted to work out two to 
three times per week in May 2000 and exercise three days per 
week in June 2005 with no limitations on his daily 
activities.  Finally, there is no evidence suggesting that 
the Veteran has suffered marked dyspnea between attacks with 
only temporary relief by medication.  The March 2007 VA 
examiner noted that the Veteran had occasional dyspnea on 
mild and moderate exertion, and that he was only mildly 
impaired between asthma attacks.  As such, the Veteran is not 
entitled to an increased disability rating under Diagnostic 
Code 6602, as it existed prior to October 7, 1996.  

Likewise, the preponderance of the evidence of record 
demonstrates that the Veteran has not been entitled to a 
disability rating in excess of 30 percent at any time since 
filing his claim, based on the rating criteria as they have 
existed since October 7, 1996.  There is no evidence of 
record demonstrating that the Veteran's asthma has been 
manifested by post-bronchodilator FEV-1 of less than 55 
percent predicted or post-bronchodilator FEV1/FVC of less 
than 55 percent.  The Board recognizes that the record 
contains a pre-bronchodilator FEV1 of 39 percent predicted 
from September 1999, a pre-bronchodilator FEV1 of 41 percent 
predicted from May 2000, and a pre-bronchodilator FEV1 of 39 
percent predicted in the August 2002 VA examination.  
However, the comments to the rating criteria indicate the 
intent to utilize pulmonary function test results post-
therapy, and post-bronchodilator results are the standard 
basis for comparison of pulmonary function.  See 61 Fed. Reg. 
46,720, 46,723 (Sept. 5, 1996).  The August 2002 VA examiner 
specifically noted that the Veteran experienced significant 
improvement of 65 percent after bronchodilator therapy.  
Therefore, the Veteran is not entitled to a 60 percent 
disability rating, as there is no evidence of post-
bronchodilator FEV1 findings of less than 63 percent 
predicted or post-bronchodilator FEV1/FVC findings of less 
than 69 percent.  

Furthermore, the preponderance of the evidence of record 
demonstrates that the Veteran has not required at least 
monthly trips to a physician for required care of 
exacerbations.  The evidence also fails to suggest that the 
Veteran has required systemic corticosteroids at least three 
times per year at any time since filing his claim.  The 
Veteran was prescribed oral corticosteroids on at least 2 
occasions in 1999.  The Veteran's medication history 
demonstrates that the Veteran was prescribed prednisone, an 
oral corticosteroid, on July 9, 1999 and on July 23, 1999.  
The record demonstrates that prednisone was discontinued on 
September 24, 1999, and the record specifically noted that 
the Veteran was now off of systemic steroids.  There is no 
other evidence of systemic steroids anywhere else in the 
record.  Consequently, because the evidence does not include 
any post-bronchodilator readings at 55 percent or below, and 
there is no evidence of monthly physician visits or the use 
of systemic corticosteroids at least 3 times per year, a 
rating in excess of 30 percent is not warranted under the 
rating criteria, as they have existed since October 7, 1996.  

The Board recognizes that the Veteran believes that he is 
entitled to a disability rating in excess of 30 percent for 
his service-connected asthma.  The Veteran's representative 
also contended in an argument received by VA in November 2009 
that the Veteran was entitled to a higher disability rating 
in 1999 due to his use of corticosteroids on at least 2 
occasions, and as of March 2007 because of dyspnea.  However, 
the medical evidence of record demonstrates that the 
Veteran's symptomatology more closely approximates the 30 
percent disability rating he is currently rated under.  A 60 
percent disability rating requires systemic corticosteroid 
use at least three times per year.  38 C.F.R. § 4.97 (2009).  
The evidence in this case discloses that these were 
prescribed twice in July 1999, and there is no evidence of 
systemic corticosteroid use otherwise.  Furthermore, a 
60 percent rating is warranted for "marked" dyspnea on 
exertion between asthma attacks.  38 C.F.R. § 4.97 (1996).  
The March 2007 examiner noted occasional dyspnea on mild and 
moderate exertion, and noted that the Veteran's overall 
impairment was "mild" between asthma attacks.  Therefore, 
while the Board has considered these arguments, they do not 
support a disability rating of 60 percent at any time since 
the Veteran filed his claim.  

The Board has also considered whether the application of 
staged ratings as enunciated by the Court in the case of 
Fenderson v. West may be in order.  See 12 Vet. App. 119 
(1999).  However, as outlined above, the evidence of record 
has consistently demonstrated that the Veteran's asthma does 
not satisfy the rating criteria for a disability rating in 
excess of 30 percent.  The Veteran's asthma has predominantly 
been found to be mild or moderate and there is no evidence of 
post-bronchodilator FEV1 or FEV1/FVC of 55 percent or less.  
There is also no evidence of marked dyspnea on exertion 
between asthma attacks, corticosteroid use at least 3 times 
per year or monthly visits to a physician for treatment of 
the asthma.  As such, staged ratings are not warranted.  

Extraschedular Consideration

The rating schedule represents, as far as practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
bronchial asthma cause decreased mobility, decreased manual 
dexterity, lack of stamina, weakness or fatigue, decreased 
upper extremity strength, and occupational impairment.  
However, a degree of impairment is contemplated by a 30 
percent disability rating.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6602.  The Board recognizes that the March 2007 VA 
examiner concluded that the Veteran had significant effects 
on his occupation as a school janitor.  The examiner noted 
that the Veteran would have to be reassigned to other duties 
during his place of work, especially during days of 
exacerbation.  However, the examiner noted that there were no 
acute attacks in the past year.  The Veteran was noted to 
have increased his use of bronchodilator and anti-
inflammatory inhalers, but this does not suggest that the 
Veteran has suffered marked interference with his employment.  
In fact, the record contains no evidence suggesting that the 
Veteran has missed work due to his bronchial asthma, or, that 
he is at risk for losing his job because of his asthma.  
Rather, the evidence suggests that the Veteran's job allows 
for him to be assigned to other duties when necessary.  

Likewise, there is no evidence of record suggesting that the 
Veteran has experienced frequent hospitalization as a result 
of his service-connected bronchial asthma.  Rather, the 
evidence indicates that the Veteran has not been hospitalized 
because of his asthma since filing his claim.  According to 
the August 1998 VA examination, the Veteran had not been to 
the hospital for his symptoms since 1994.  The July 2004 VA 
examination noted that the Veteran had not been hospitalized 
for his asthma.  The March 2007 VA examiner also indicated 
that the Veteran had not suffered any acute attacks during 
the past 12 months, and made no mention of hospitalization.  
As such, the evidence does not demonstrate that the Veteran 
has experienced frequent hospitalization as a result of his 
disability.  

In summary, the rating criteria reasonably describe the 
Veteran's disability.  Disability ratings are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Therefore, it is inherent that the Veteran suffers 
occupational impairment as a result of his disability, as he 
is already 30 percent service-connected for his bronchial 
asthma under Diagnostic Code 6602.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an initial disability rating in excess of 30 percent for 
bronchial asthma must be denied.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for service-connected bronchial asthma is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


